Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
                                                                      FILED
                                                                   Feb 14 2012, 9:30 am
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.                             CLERK
                                                                        of the supreme court,
                                                                        court of appeals and
                                                                               tax court




ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                                    GREGORY F. ZOELLER
Oldenburg, Indiana                                    Attorney General of Indiana

                                                      KATHERINE MODESITT COOPER
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

KEITH R. ERWIN,                                       )
                                                      )
       Appellant-Defendant,                           )
                                                      )
                vs.                                   )       No. 49A02-1107-CR-584
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                      APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable William J. Nelson, Judge
                        The Honorable Shatrese Flower, Commissioner
                             Cause No. 49F07-1104-CM-27753


                                          February 14, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
        Keith R. Erwin appeals his conviction for Trespass,1 a class A misdemeanor. Erwin

presents as the sole issue on appeal the sufficiency of the evidence supporting his conviction.

        We affirm.

        The facts favorable to the conviction are that on the afternoon of April 1, 2011,

Officer Jerry Gephart of the Indianapolis Airport Police Department (IAPD) was dispatched

to the baggage claim area of the Indianapolis airport terminal on reports of a man “hoarding

the smart cart[s]” and possibly selling them. Transcript at 15. When Officer Gephart

arrived, he observed a man, later identified as Erwin, standing by the mechanism that stores

the smart carts with several carts around him. Erwin admitted that he had not been

authorized by anyone at the airport to collect and distribute carts. Further, after determining

that Erwin had no business at the airport, Officer Gephart informed him that he was no longer

allowed in the terminal. In light of the fact Erwin was employed by FedEx and regularly

rode the Indygo bus to and from the airport’s ground transportation area for work,2 Officer

Gephart explained that Erwin “could still come to the ground transportation but he could not

come into the airport terminal”. Id. at 18.

        On April 20, 2011, Erwin went inside the airport terminal3 and was spotted by a public

safety officer. The safety officer radioed IAPD Officer Mark Doodeman to advise that Erwin

was inside the terminal. After following Erwin through the terminal and confirming with

Officer Gephart that Erwin had been “trespassed” earlier that month, Officer Doodeman


1
   Ind. Code Ann. § 35-43-2-2 (West, Westlaw through 2011 1st Regular Sess.).
2
   FedEx is located on the same grounds as the airport, and FedEx would pick up and drop off employees at
the ground transportation area.
3
   Erwin apparently went into the terminal and bought lunch at the McDonald’s restaurant inside.

                                                   2
stopped Erwin outside the terminal at the ground transportation area. Id. at 13. Officer

Doodeman confirmed Erwin’s identity and then placed him under arrest for criminal trespass.

       Erwin was convicted following a bench trial as set out above. The trial court imposed

a 365-day sentence with 361 days suspended, 4 days executed, and credit for 2 days served.

The court also ordered Erwin to perform community service.               Erwin now appeals,

challenging the sufficiency of the evidence supporting his conviction.

       Our standard of review for challenges to the sufficiency of the evidence is well settled.

       When reviewing the sufficiency of the evidence needed to support a criminal
       conviction, we neither reweigh evidence nor judge witness credibility. Henley
       v. State, 881 N.E.2d 639, 652 (Ind. 2008). “We consider only the evidence
       supporting the judgment and any reasonable inferences that can be drawn from
       such evidence.” Id. We will affirm if there is substantial evidence of
       probative value such that a reasonable trier of fact could have concluded the
       defendant was guilty beyond a reasonable doubt. Id.

Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009).

       To convict Erwin as charged, the State had to prove that Erwin, not having a

contractual interest in the property, knowingly or intentionally entered the airport terminal

after having been denied entry by Officer Gephart, an agent of the airport. See I.C. § 35-43-

2-2(a)(1).

       Erwin acknowledges on appeal, as he did below, that he entered the airport terminal

on April 20. He argues, however, that he did not know the trespass warning extended

beyond the baggage claim area and past the day of the warning, April 1. Therefore, he

contends that he had a good-faith belief that he could go inside the airport terminal to buy

lunch on April 20.

       Erwin’s own trial testimony reveals that he knew he was banned from the airport

                                               3
terminal beyond simply one day. Specifically, Erwin testified that Officer Gephart had

informed him not to “come back into the terminal anymore.” Transcript at 24 (emphasis

added). Erwin testified further on direct examination by his attorney:

       Q.     He, uh, you had been previously warned to not come back in the
              terminal, is that correct?
       A.     Well, that’s what this one officer said, don’t come back in terminal
              (sic).
       Q.     Okay. But, we know you went in the terminal, you went and had lunch
              at McDonalds, is that right?
       A.     Yeah. Yeah.
       Q.     Why did you enter the terminal if the officer told you about 19 days
              prior to not come back in the terminal?
       A.     I figure he’s referring to the baggage carts themselves….
       Q.     Okay.
       A.     So I didn’t bother the baggage carts, I just went to the McDonalds.

Id. at 25.

       Finally, the evidence establishes that Erwin had been directed not to come back inside

the terminal, not simply the baggage claim area. Officer Gephart specifically explained to

Erwin that he “could still come to the ground transportation but he could not come into the

airport terminal”. Id. at 18. During cross-examination, Erwin acknowledged that the officer

had informed him he could not come back in the airport terminal and further admitted, upon

questioning by the trial court, that the McDonald’s restaurant is in the airport terminal.

       Erwin’s assertion on appeal that he believed he was denied entry from the baggage

claim area only and could enter the airport terminal to have lunch at McDonald’s on another

day is merely a request to reweigh the evidence and judge witness credibility, which we do

not do. The State presented sufficient evidence to support Erwin’s conviction.

       Judgment affirmed.


                                              4
RILEY, J., and MATHIAS, J., concur.




                                      5